Lochrane, Chief Justice.
The question presented by the record in this ease has been heretofore decided, as to its merits, by the previous adjudications of this Court, and, upon the doctrine of stare deeisis, we concur in the ruling made upon this subject. The only matter before the Court is, whether our brother below erred in refusing a mandamus compelling the sheriff to levy & fi.fa. in his hands upon property set apart as a homestead under a fi.fa. in existence previous to the setting apart of such property as a homestead. And within the previous adjudications of the Court upon this subject we are of opinion that the *353Court committed no error in refusing to command the sheriff to commit a trespass ; for equity restrains trespasses, and the Courts will not by mandamus command their perpetration.
Judgment affirmed.